— Decree unanimously affirmed, without costs. Memorandum: We affirm for the reasons stated in the opinion of the Surrogate (Horey, S.). We add only that, considering the will in its entirety, the testator intended by the words “or the survivor or survivors of them” that the ultimate beneficiary or beneficiaries survive the other named beneficiaries. Where the testator made bequests dependent upon survivorship of himself, he clearly so stated. (Appeal from decree of Cattaraugus County Surrogate’s Court, Horey, S. — will construction.) Present — Dillon, P. J., Doerr, Boomer, Green and O’Donnell, JJ. [117 Misc 2d 46.]